Title: To Thomas Jefferson from Caspar Wistar, 12 March 1808
From: Wistar, Caspar
To: Jefferson, Thomas


                  
                     My Dear Sir 
                     
                     Philada. March 12. 1808—
                  
                  I assure you that I did not wait for a second invitation from you—The pleasure of Complying with your wish will ever be a sufficient inducement to take me much further than Washington, if there were no other object, but the examination you propose is very interesting to me, & I am certain of deriving much pleasure from a view of Baltimore & the Federal City with its improvements. My delay has arisen solely from a wish to specify the time when it would be in my power to leave Philadelphia. Having made up my mind to take a ride to Pittsburgh this Spring, with a view to shaking off some uneasy sensations about my breast, the journey you propose will require no sacrifice whatever.
                  Will it coincide with your views if the examination of the bones is made about the beginning of may, that time will be most convenient to me, but I can be there somewhat earlier if it is necessary, & should regret very much if I did not make my visit at a time when you were at Washington—
                  Your information on this subject will of course determine the time of my departure from Philada. & I wish you would specify the period nearest the first of may, that will perfectly suit your convenience.
                  Having dismissed this part of the subject, I ought to Confess to you, that I do not feel very bold respecting the business—Comparative Anatomy is a new study in this Country & we are in great want of Specimens—
                  I was in great danger of reporting erroneously to the Society on the subject of the Mammoth, & should have done so if I had not met with a plate of the head of that Animal by Daubenton, which directed my attention to the real head—this adventure naturally produces caution, & will induce me to beg for time, & a deliberate examination in Philada of all the new Subjects—
                  If you could favour me with a description of the more interesting bones in question it would enable me to be somewhat prepared for what I shall meet with–particularly the frontals, as Genl. Clarke calls them, of the Mammoth.
                  2dly The Jaw bone, teeth, & tusks, supposed to be of the Elephant–
                  3dly The Head of the Buffaloe as it is called
                  4th The unknown bones.
                  I will shortly give you all the information in my power respecting the Poko-tragos, which really is a fine Animal, & hope you will fergive my long delay in answering your very kind letter when I assure you that I did not hesitate a moment on the subject of visiting Washington & that the bones have arrived much sooner than I expected—With sincere esteem, I beg leave to subscribe your obliged & grateful friend
                  
                     C. Wistar Jr. 
                     
                  
               